Citation Nr: 0013462	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  99-02 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
dental disability resulting from treatment rendered by the 
Department of Veterans Affairs from October 1995 to January 
1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel





INTRODUCTION


The veteran had active military service from August 1966 to 
August 1968.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The Board initially notes that the veteran was issued a 
statement of the case in January 1999 with respect to the 
issues of entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 for kidney and psychiatric disabilities, and for 
disability manifested by cramping of the arms and legs.  In 
his VA Form 9 submitted in January 1999, however, the veteran 
specifically limited the instant appeal to the issue listed 
on the title page of this action.

The Board also notes that the RO developed the instant claim 
on a new and material evidence basis, in essence determining 
that the veteran did not timely appeal an April 1997 rating 
decision which denied his claim for entitlement to benefits 
pursuant to 38 U.S.C.A. § 1151 for dental disability 
resulting from treatment rendered by VA.  The Board, however, 
has construed a statement from the veteran received in March 
1998 to constitute a Notice of Disagreement with the April 
1997 rating decision.  The issue on appeal is therefore 
correctly listed on the title page of this action.  See 
Barnette v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  From October 1995 to January 1996, the veteran was 
prescribed cyclosporine by VA as part of a course of 
treatment for nonservice-connected kidney disability.

3.  The cyclosporine prescribed by VA, and used by the 
veteran between October 1995 and January 1996, caused dental 
disability.

4.  Dental disability was not a necessary consequence of the 
prescribed course of treatment with cyclosporine.


CONCLUSION OF LAW

The requirements for benefits pursuant to 38 U.S.C.A. § 1151 
for dental disability resulting from treatment rendered by VA 
from October 1995 to January 1996 have been met. 38 U.S.C.A. 
§ 1151 (West 1991); 38 C.F.R. § 3.358 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

The Board notes that during the pendency of this appeal, 
38 U.S.C. § 1151 was amended by § 422(a) of Pub. L. No. 104-
204.  The amended statute is less favorable to the veteran's 
claim; however, since the veteran's claim was filed prior to 
October 1, 1997, it will be decided under the law as it 
existed prior to the amendment.  See VAOPGCPREC 40-97.  

The veteran essentially contends that he sustained dental 
disability from medications, particularly cyclosporine, 
prescribed by VA and used by him in conjunction with 
treatment for kidney disability.
 
Where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospital, medical, or surgical treatment, disability 
compensation shall be awarded in the same manner as if such 
disability or aggravation were service connected.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (1999).  In 
determining that additional disability exists, the veteran's 
physical condition immediately prior to the disease or injury 
on which the claim for compensation is based will be compared 
with the subsequent physical condition resulting from the 
disease or injury.  As applied to medical or surgical 
treatment, the physical condition prior to the disease or 
injury will be the condition which the specific medical or 
surgical treatment was designed to relieve.  38 C.F.R. 
§ 3.358(b).  

In determining whether additional disability resulted from a 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of VA hospitalization, medical, 
or surgical treatment, it will be necessary to show that 
additional disability is actually the result of such disease 
or injury or aggravation of an existing disease or injury and 
not merely coincidental therewith.  Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(c).

Service medical records show that the veteran had several 
missing and restorable teeth.

VA treatment records for December 1994 to March 1997 show 
that the veteran was treated for membranous 
glomerulonephritis, and that his treatment involved the use 
of several medications.  In October 1995, the veteran was 
started on a course of cyclosporine; an October 26, 1995, 
treatment note indicates that the veteran agreed and 
understood the rationale and risks for using cyclosporine.  
The records show that shortly after starting his course of 
cyclosporine, the veteran developed increased tooth and 
gingival pain.  Physical examination disclosed the presence 
of poor dentition, dental caries and gingival hyperplasia.  
The course of cyclosporine was discontinued in January 1996, 
and the veteran's treating physicians noted that medication 
used in the treatment of his kidney disease had loosened his 
jaw teeth.  The records show that the veteran thereafter 
underwent a partial full mouth extraction resulting in the 
extraction of 6 teeth.

On file is an April 1997 Medical Advisory opinion by a VA 
physician.  The author essentially concluded, after reviewing 
records of the veteran's treatment by VA, that gingival 
hypertrophy was a side effect of cyclosporine, that the 
appearance of such a side effect would not suggest that the 
use of the medication was faulty, that informed consent to 
the course of cyclosporine was obtained from the veteran, and 
that gingival hypertrophy and dental problems were expected 
and necessary risks in the treatment of the veteran's kidney 
problems.

Of record is a July 1998 statement by Gary B. Grandle, M.D.  
Dr. Grandle indicated that he had reviewed medical records 
submitted by the veteran which showed treatment for nephrotic 
syndrome secondary to membranous glomerulonephropathy, as 
well as for right renal vein thrombosis and hypertension.  
Dr. Grandle noted that the veteran had been administered 
cyclosporine in 1995 in order to stave off renal dialysis or 
transplant, but that the veteran's teeth thereafter loosened, 
eventually requiring the veteran to obtain a partial plate 
for several lost teeth.  Dr. Grandle indicated that gingival 
hyperplasia was a common complication of cyclosporine 
therapy.  He also noted that the medical literature 
recommended that patients beginning treatment with 
cyclosporine should be instructed in the care of their teeth, 
which would include a professional cleaning every three 
months.  Dr. Grandle concluded, in essence, that since the 
veteran's course of cyclosporine was halted secondary to 
progressive dental problems, the veteran deserved proper 
dentures to aid in normal digestion and nutrition.

The evidence shows that the veteran developed dental 
problems, particularly gingival hyperplasia, shortly after 
beginning a course of treatment with cyclosporine which was 
prescribed as part of a VA treatment regimen for kidney 
disability; these dental problems eventually necessitated the 
extraction of 6 teeth.  The veteran's treating physicians 
attributed his dental problems to the use of cyclosporine, 
and in fact discontinued the prescribed course of treatment 
with that medication in response to his complaints.  In 
addition, the April 1997 VA medical advisor's opinion and 
July 1998 opinion by Dr. Grandle both indicate that dental 
problems, such as those experienced by the veteran between 
October 1995 and January 1996, are a common complication of 
cyclosporine use.  Accordingly, the Board concludes that the 
course of treatment with cyclosporine prescribed by VA caused 
the veteran's dental disability.  

Although the April 1997 VA medical advisor concluded that 
dental problems were expected and necessary risks in the 
treatment of the veteran's kidney problems, she notably did 
not conclude that, while expected, the referenced dental 
problems were certain or intended to result from the use of 
cyclosporine.  Dr. Grandle also noted that dental problems 
were a common complication of the use of cyclosporine, but 
also did not intimate that such problems were a necessary 
consequence of treatment.  None of the remaining medical 
evidence on file addresses whether dental disability is a 
necessary consequence of the use of cyclosporine.

Accordingly, as the veteran's dental disability was caused by 
the use of cyclosporine during a course of VA treatment for 
kidney disability, and as dental disability was not a 
necessary consequence of the use of cyclosporine, the Board 
concludes that entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 for dental disability resulting from 
treatment rendered by VA from October 1995 to January 1996 
has been established.


ORDER

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
dental disability 



resulting from treatment rendered by VA from October 1995 to 
January 1996 is granted.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

